897 F.2d 220
UNITED STATES of America, Plaintiff-Appellee,v.Margarita MARTINEZ de ORTIZ, Defendant-Appellant.
No. 88-1760.
United States Court of Appeals,Seventh Circuit.
Feb. 14, 1990.

Appeal from the United States District Court for the Eastern District of Wisconsin, No. 87 CR 121;  Thomas J. Curran, Judge.
Prior report:  7th Cir., 883 F.2d 515.
Before* BAUER, Chief Judge, and CUMMINGS, CUDAHY, POSNER, COFFEY, FLAUM, EASTERBROOK, RIPPLE, MANION and KANNE, Circuit Judges.

ORDER

1
The suggestion for rehearing en banc in this case is granted.  The judgment entered by the panel is vacated, and the case will be set for oral argument at the convenience of the court.


2
The parties are invited to file supplementary briefs addressing the question whether Sec. 5.11 of this circuit's pattern jury instructions, Federal Criminal Jury Instructions of the Seventh Circuit Sec. 5.11 (1980), is consistent with Fed.R.Evid. 104 and Bourjaily v. United States, 483 U.S. 171, 107 S.Ct. 2775, 97 L.Ed.2d 144 (1987).  The federal defenders of this circuit also are invited to file briefs addressing this question.



*
 Harlington Wood, Jr., Circuit Judge, did not participate in the consideration or decision of this case